 DECISIONS OF NATIONAL LABOR RELATIONS BOARDChase Bag Company and Southern California Print-ing Specialties & Paper Products Union, Dis-trict Council #2, International Printing andGraphic Communications Union. Case 32-CA-535025 July 1984DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND DENNISOn 8 March 1984 Administrative Law JudgeRoger B. Holmes issued the attached decision. TheGeneral Counsel filed exceptions and a supportingbrief, and the Respondent filed an answering brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,I andconclusions2and to adopt the recommendedOrder.ORDERThe recommended Order of the administrativelaw judge is adopted and the complaint is dis-missed.The Company, a Delaware corporation, manufactures multiwallpaper bags at its facility in Hanford, California, where it annually shipsgoods valued over $50,000 directly outside the State of California. Ac-cordingly, Chase Bag Company is an employer engaged in commercewithin the meaning of Sec. 2(2), (6), and (7) of the Act.2 In sec. VI, par. 9, of his decision the judge inadvertently erred instating that the 9 March 1983 written warning was based on Fagundes'producing approximately 6000 bags with loose walls. The record dis-closes that this production mistake occurred subsequent to the issuance ofthe warning. The judge's error does not affect the outcome of this case.DECISIONSTATEMENT OF THE CASEROGER B. HOLMES, Administrative Law Judge. Theunfair labor practice charge in this case was filed onMarch 22, 1983, by Southern California Printing Special-ties & Paper Products Union, District Council #2, Inter-national Printing and Graphic Communications Union.The General Counsel's complaint was issued on May 24,1983. The complaint was amended on the first day of thetrial. The General Counsel alleges that the Chase BagCompany has engaged in unfair labor practices withinthe meaning of Section 8(a)(1) and (3) of the Act. Asamended at the trial, the General Counsel's complaint al-leges in paragraphs 6 and 7:(a) On or about February 7, 1983, Respondentforced its employee John Richard Fagundes toaccept reassignment to a new and more onerous po-sition;271 NLRB No. 73(b) On or about February 8, 1983, March 4, 1983,and March 9, 1983, Respondent issued disciplinarywarning notices to Fagundes;(c) On or about March 10, 1983, Respondent dis-charged Fagundes, and since that date has failedand refused, and continues to fail and refuse, to re-instate him to his former position of employment.7. Respondent engaged in the conduct describedabove in paragraph 6 because Fagundes joined orassisted the Union, or engaged in other protected,concerted activities for the purposes of collectivebargaining or other mutual aid or protection.In the Respondent's answer to the General Counsel'scomplaint, as amended at the trial, the Respondentdenied the commission of the alleged unfair labor prac-tices.The trial in this proceeding was held on October 18,19, and 20, 1983, at Fresno, California. The time for thefiling of posttrial briefs was extended to December 21,1983. At the time that counsel for the General Counselfiled her posttrial brief, she also filed a motion to correcttranscript. The General Counsel's motion has not beenopposed, and therefore the General Counsel's motion isgranted. In addition, punctuation has been added to someof the quoted material for purposes of clarity.FINDINGS OF FACTI. JURISDICTION AND LABOR ORGANIZATIONThe jurisdiction of the Board over the business oper-ations of the Employer is not an issue in this proceeding.The Employer is engaged in the manufacture ofmultiwall paper bags at its Hanford, California facility.Its operations meet the Board's direct outflow jurisdic-tional standard.The status of the Charging Party Union as being alabor organization within the meaning of Section 2(5) ofthe Act also is not in issue. Such status was admitted inthe pleadings.II. THE WITNESSES AND CREDIBILITY RESOLUTIONSSeven persons were called as witnesses to testify at thetrial in this proceeding. In alphabetical order by their lastnames, they are: Edward B. Davis, who is a productionsupervisor of the Respondent; John Richard Fagundes,who was employed by the Respondent from August 24,1979, to March 10, 1983, and who is the alleged discri-minatee in this proceeding; David Hall, who has been aproduction supervisor of the Respondent since April1983, and who, previously, was a tuber operator; FredAllen Hansen, who was employed by the Respondent inthe position of bottomer feeder at the time of the trial;Donald Wayne Helmuth, who was employed as an oper-ator for the Respondent at the time of the trial and who,previously, had worked as a janitor, stacker, palletizer,and shafter at the Respondent's facility; Robert Pease,who has been the plant superintendent for the Respond-ent since the plant opened in 1979; and James R. Wade,who is a supervisor for the Respondent.380 CHASE BAG CO.In setting forth the findings of fact in the sections tofollow, I have relied on portions of the testimony fromeach one of the witnesses who testified during the trialproceedings, a substantial amount of documentary evi-dence which was introduced by the parties at the trial,and stipulations of fact on which the parties reachedagreement at the trial. In basing certain findings of facton portions of the witnesses' testimony, I have givenconsideration to the demeanor of all the witnesses asthey gave their versions of the events in question in thisproceeding. Some portions of their testimony were relat-ed more convincingly at the trial than were other por-tions. Some witnesses had better recollections of someevents, and appeared to be more certain in their recall,while they appeared to be less certain of their recall ofother matters. (See, for example, Krispy Kreme DoughnutCorp., 245 NLRB 1053 (1979), with regard to the accept-ance of some, but not all, of the testimony of a witness.)In addition, some portions of the testimony of wit-nesses were not contradicted at the trial by testimonyfrom other persons. For example, the accounts of con-versations involving Plant Manager Garrett were notcontradicted by Garrett because he did not testify at thetrial in this proceeding. That observation is not made inthe sense of being critical but, instead, to illustrate thepoint that certain testimony is uncontradicted.As will be shown in the findings of fact to follow, reli-ance has been placed in many instances on documentaryevidence. The documents, which were prepared near thetime of the occurrence of certain events, seemed to bemore reliable than attempts to recall those events at amuch later time during the trial proceedings.While all the testimony and the documentary evidencehave been considered, the findings of fact will be limitedto the credited evidence in this proceeding. (See, for ex-ample, ABC Specialty Foods, 234 NLRB 475 fn. 2 (1978).)II1. THE EVENTS PERTAINING TO THEORGANIZATIONAL ATTEMPTS BY UNIONS AMONGRESPONDENT'S EMPLOYEESJohn Richard Fagundes was employed by the Re-spondent from August 24, 1979, to March 10, 1983.During that period of time, there were three attempts byunions to organize the employees at the Respondent'splant. The first and second organizing attempts weremade by the Carpenters Union. With regard to the firstunion organizational campaign at the plant, Fagundessaid, "I handed out union cards and attended meetingsand tried to get people to attend meetings." With regardto the second union organizational campaign, Fagundessaid, "The same as the first. I handed out cards, attendedmeetings, tried to get other people to." On one occasionduring the second union organizational attempt, Fa-gundes wore a shirt with a "Vote Yes" inscription on it,while he was at work at the plant. Fagundes also had apencil with a flag on the end of it. The flag had a "VoteYes" inscription on it. Fagundes said, "I just waved itaround a little bit." Fagundes recalled that Bob Nowak,who was a company supervisor at the time but who hadleft the Company before the time of the trial, asked Fa-gundes how he felt about the Union and what Fagundesthought the Union could get them.Fagundes first became aware of the organizing cam-paign by the Charging Party Union in September 1982.Fagundes said, "I passed out cards, attended meetings,encouraged other employees to attend meetings." Duringthe Charging Party Union's campaign, Fagundes also dis-tributed union cards during his nonworking time at theplant. Fagundes wore union buttons and union patcheson his clothing while he was at work at the plant. Fa-gundes commenced doing so about 2 months before therepresentation election in December 1982.A day or two before the election, Fagundes had abrief conversation with Supervisor James R. Wade. Onthat occasion, Wade asked Fagundes if he had holes inhis clothes. Fagundes asked why. Wade replied becauseof all the patches and badges on Fagundes that Fagundesmust have holes in his clothing.About a week after the election was held, Fagundeshad a conversation with Supervisor Tom Emerson. Su-pervisor Wade also was present. The conversation tookplace in Wade's office where Fagundes had gone toobtain a Band-Aid or an aspirin from the first aid kit. AsFagundes was leaving the office, Emerson said that Fa-gundes' buttons could be a safety hazard because the but-tons could poke Fagundes in the chest. Emerson told Fa-gundes to make sure the buttons "were on good." Fa-gundes made no reply.Fagundes continued to wear union buttons after therepresentation election and up to the time of his termina-tion from employment. Fagundes said that other employ-ees had worn union buttons or stickers to work beforethe election, but he did not know of any employees whodid so after the election. However, employee FreddyAllen Hansen stated at the trial that some employees oc-casionally wore union buttons at the plant after the elec-tion.Fagundes acknowledged at the trial that there weresome other employees of the Respondent who woreunion buttons or otherwise indicated their support of theCharging Party Union during the organizational cam-paign. Fagundes said that David Hall was one of thosepersons, and that Hall had attended all the union meet-ings which Fagundes had attended. Hall was promotedto a supervisory position by the Company after theUnion's campaign. Fagundes said that Jess Alonzo was asupporter of the union, and that Alonzo had attendedunion meetings which Fagundes also had attended.During the Union's campaign, the Company promotedAlonzo to a supervisory position in the shipping depart-ment.Supervisor Wade acknowledged at the trial that hehad observed Fagundes wearing union buttons, and thathe had told Fagundes that he had better be careful or hewas going to tear his T-shirt. According to Wade, hispurpose in making the comment to Fagundes was to kidFagundes but not to harass him. Supervisor Wade alsoacknowledged at the trial that he had overheard Supervi-sor Emerson tell Fagundes that his buttons could be "asafety hazard, get caught in the machine or something."Supervisor Edward B. Davis acknowledged at the trialthat he had observed Fagundes wearing union buttonsboth prior to the election and after the election. Davis381 DECISIONS OF NATIONAL LABOR RELATIONS BOARDsaid that he was also aware that David Hall and DonaldWayne Helmuth were union adherents.Introduced into evidence as General Counsel's Exhib-its 2(a) through 2(w) were copies of literature distributedby the Employer to its employees prior to the represen-tation election held on December 9, 1982. It is not al-leged that any of the documents contain statementswhich are violative of Section 8(a)(1) of the Act but, inthe General Counsel's view, the documents show the Re-spondent's animosity towards the Union. The partiesstipulated that the Respondent did oppose union organiz-ing. According to Fagundes, the Union circulated docu-ments to the employees of the Company in response tothe Company's documents, and the Union mailed litera-ture to employees' homes and distributed literature offcompany property.A couple of weeks after the Union first handbilled atthe Employer's plant in March 1982, Supervisor TomEmerson had a conversation with Freddy Allen Hansenwhile Hansen was working as a bottomer feeder. Hansentestified, "And he came up and asked me, 'Do you thinkwe need a union in this plant?' I told him, 'No."' Theforegoing conversation is barred by Section 10(b) of theAct from consideration of whether it constitutes anunfair labor practice, and it is not alleged to be an unfairlabor practice by the General Counsel. (See the discus-sion by the attorneys at Tr. 491-496. The same also ap-plies to the subsequent conversations related by Hansen.)On August 12, 1982, Plant Manager Garrett had a con-versation with Hansen while Hansen was working as abottomer feeder at the plant. Hansen testified, "Mr. Gar-rett, the plant manager, came over and asked me if Ithought if we needed a union in the plant. He also toldme I should not compare our benefits with those of thephone company [where] my wife is employed, which hasa union."The next day, there was another conversation betweenHansen and Supervisor Emerson at the plant. Hansentestified, "Yes, he asked me do I think I need a union-ifwe need a union in here. I told him I began to wonderafter some of things that have happened here."A couple of days later, there was a conversationamong Hansen, employee Nick Martinez, and Plant Man-ager Garrett. Hansen testified with regard to what Gar-rett said on that occasion, "Well, first, he asked us whatwas the matter with the tubes, and we explained to himthat Dennis had put too much glue on 'em, so we triedrunning 'em, and they wouldn't run through the ma-chine, they were stuck, so we had to unstick 'em again.And he made the statement [if] the union was in here,he'd fire the person that done that, and he would lay offthe entire sewing department."According to Hansen, the Employer held weeklymeetings with employees with regard to the union cam-paign. The meetings were held by departments. Therewere eight people in the bottoming department at thetime. Sometimes four employees in the shipping depart-ment were present, and at times there were other em-ployees in attendance with those in the bottoming de-partment. The format of the meetings was to have a lec-ture and to permit questions from the employees. Hansenrecalled at the trial that Fagundes, Bill Vance, DonaldHelmuth, Barbara Yeople, Geri Wilson, and David Hallspoke at the meetings. At the two meetings at whichboth Hansen and Fagundes were present, Hansen gavehis view that "Mr. Fagundes spoke up more than any-body else."Introduced into evidence as General Counsel's Exhibit14 was a copy of a document which lists various nameswith a notation beside each name of "union," "nonunion," or "undecided." The circumstances surroundingthe document are not alleged to be a violation of Section8(a)(1) of the Act. (See the discussion among the attor-neys at Tr. 58-69.)Supervisor Davis first saw the document referred toabove around October 7, 1982, when Davis went intoSupervisor Wade's office and observed Brian Garciaholding the document. Garcia was seated at Wade'sdesk, and the center desk drawer was open. Davis toldGarcia that he should not have been in Wade's desk, andthat whatever was in the desk was none of Garcia's busi-ness. Davis took the document from Garcia and toldGarcia to go back to work.Davis looked at the document, and then he made acopy for himself. Davis put the original document backin Wade's desk. That evening Davis went to DonaldHelmuth's house to play cards. While he was there,Davis showed the copy of the document to a union rep-resentative.On the day before the representation election, DavidHall attended a meeting with other company supervisorsand employees in the Company's lunchroom. The meet-ing was conducted by the president of the Companywhose last name is Book. Hall testified (Tr. 101-102):Well, he made it clear that he was, you know,definitely not for unions. He had said a few thingsabout the other companies that he had seen compa-nies that were union and that had been shut downbecause they were nonproductive. That was basical-ly what it was about.Q. What specifically did he say about Chase Bag?A. He said that if you didn't have a union, thatyou would not have to worry about strikes, and hedid mention some strikes that had went on at ChaseBag Companies-he did mention a few, that therewere strikes, and that he had seen some plants ofChase Bag Company close down that were union-ized.Q. Did he say why they had closed down?A. They became non-productive as far as, Iguess, moneywise.It was not alleged that the foregoing constituted inde-pendent unfair labor practices within the meaning of Sec-tion 8(a)(1) of the Act. (See the discussion by the attor-neys at Tr. 98-100.)On the day of the representation election, Helmuthhad a conversation with Supervisor Davis about 9o'clock that morning before the polls were open. At thattime, Helmuth was working as an operator on the tuber3 machine. Helmuth testified (Tr. 137):382 CHASE BAG CO.Well, Ed came up and started talking about howhe didn't want his friends to be laid off and fired, orwhatever, if the union gets in. He'd hate to see that.Q. Did he explain how it would happen if theunion got in that people [would] lose their jobs?A. He didn't explain. He just said he knowsChase Bag won't give in to any of their demands.That was it. And I just argued with him for aminute, and then I told him to just leave me alone.The foregoing conversation is not alleged to be a vio-lation of Section 8(a)(1) of the Act. (See the discussionby the attorneys at Tr. 134-136.)On the day of the representation election, Hall over-heard a conversation at the tuber I machine between Su-pervisor Davis and employee Kevin Thur. Hall inter-rupted the conversation and asked Davis if he knew thathe was not supposed to be talking to employees on theday of the election. Davis replied that was the first hehad heard of that, so he continued talking. After hisrecollection had been refreshed at the trial, Hall recalledthat Davis had said that Leonard Schmitz would be theone to negotiate with them, and that Schmitz was reallytough to negotiate with. Schmitz would say no to all thethings that they asked for, so the only alternative wouldbe to go on strike.The foregoing conversation was not alleged to be anunfair labor practice within the meaning of Section8(a)(1) of the Act. (See the discussion by the attorneys atTr. 103-104 and 681-682.)IV. THE OBJECTIONS TO CONDUCT AFFECTING THEREPRESENTATION ELECTIONIntroduced into evidence as Respondent's Exhibit 18was a copy of the hearing officer's Report on Objectionsin Case 32-RC-1720. The document indicates that it wasissued on September 23, 1983, by Hearing Officer JohnD. Meakin.At the time of the trial, the period for filing exceptionsto the hearing officer's report with the Board in Wash-ington, D.C., was still in effect. (See the discussion at Tr.743-752.) Both parties indicated in their posttrial briefsthat at that point in time the hearing officer's findings,conclusions, and recommendations were pending onappeal before the Board in Washington.At the time that this decision is being written, I havenot been advised by the parties that the Board in Wash-ington has issued a decision with regard to the hearingofficer's findings, conclusions, and recommendationswith respect to the Union's objections to the conduct af-fecting the representation election.The hearing officer's report indicates that the tally ofballots for the representation election revealed that 30ballots were cast for the Petitioner, who is the ChargingParty Union in this unfair labor practice case, and that31 ballots were cast against union representation. Therewere two determinative challenged ballots, but the hear-ing officer's report indicates that those challenges wereoverruled by the Regional Director in his supplementalreport, and that the Board adopted his recommendationsin that regard. According to the hearing officer's report,the revised tally of ballots revealed that 30 ballots hadbeen cast for the Petitioner, and that 33 ballots had beencast against union representation.The General Counsel's complaint does not allege thatany of the conversations related in the hearing officer'sreport constitute unfair labor practices in violation ofSection 8(a)(1) of the Act, but the General Counsel urgesthat the conversations involving Supervisor Davis showhis union animus.V. SUBSEQUENT EVENTSA. Certain Events Pertaining to the Employment ofFagundes from August 24, 1979, up to February 3,1983Introduced into evidence as General Counsel's Exhibit22 was a copy of the Employer's one-page employmentrecord of Fagundes. The document indicates that Fa-gundes began working for the Respondent on August 24,1979, in the job classification of "baler/palletizer." OnSeptember 10, 1979, Fagundes filled a job opening in thejob classification of "roll shafter." Fagundes received araise in pay at that time and subsequent increases in payon November 22, 1979; February 19, 1980; July 1, 1980;August 19, 1980; February 24, 1981; July 1, 1981; andJuly 1, 1982, as a roll shafter. The parties stipulated thatthe Company's records showed that Fagundes acted asthe operator on the tuber 1 machine on September 10,13, 14, 15, 16, 20, 21, and 22 and December 20, 1982.The parties further stipulated that Fagundes acted as theoperator on the tuber 4 machine on November 9 and 10,1982. The parties limited the foregoing stipulations tojust the dates mentioned and without reference to otherdates that Fagundes may have operated the machinesmentioned.In 1980, Fagundes received a warning from the Com-pany for leaving the plant without punching his timecardin or out.About March 1981, which was 2 years prior to thetime that Fagundes was terminated by the Respondent,Fagundes had a conversation with Bob Nowak, who wasthe supervisor of Fagundes at the time. According to Fa-gundes, the discussion pertained to the fact that Fa-gundes and Lamar Barnes were "not getting along."About March 1982, which was a year before the ter-mination of Fagundes by the Company, Fagundes re-ceived training for a short time on tuber I under DavidHall, who was the operator of that machine at the time.Fagundes acknowledged at the trial that during his train-ing period Hall "might have mentioned to me that Ineeded more help." Fagundes believed that Hall toldhim that he was picking it up, but it "takes time andmore training." Fagundes also acknowledged at the trialthat Supervisor Wade had "said I wasn't doing wellenough."Fagundes also replaced Lamar Barnes while Barneswas on vacation for 2 weeks each year. Also, Fagundesoperated the machine on a couple of occasions for anhour or so when the operator was late in coming towork.Introduced into evidence as Respondent's Exhibit 2was a copy of a "Record of Discussion" dated June 1,383 DECISIONS OF NATIONAL LABOR RELATIONS BOARD1982, and involving Fagundes. The form was signed bySupervisor Wade. The "Reason for Conference," asshown on the form, was "complaints of job performanceand visitors entering plant unauthorized." Fagundes com-ments, as shown on the form, were that he was trying todo his job as best as he could; that he sometimes dis-agreed with the operator and thought the operator did"stupid things"; that he would tell his girl friend to usethe front entrance from now on. Wade's comments, asshown on the form, were that Wade told Fagundes tomake an effort to cooperate and to try to get along withpeople, rather than hinder his crew; that he explained thereason for the rules, and that Fagundes would be senthome if Fagundes' girl friend entered the plant unauthor-ized; and that Wade had spoken to Fagundes' girl friend.The "Action Taken" portion of the form indicates"warning."Introduced into evidence as Respondent's Exhibit 1was a copy of a "Record of Discussion" dated Septem-ber 23, 1982, and involving Fagundes, signed by Supervi-sor Wade. Fagundes at the trial did not think that he hadseen the document prior to that time, but Fagundesthought it was an accurate summary of what had beensaid. The reason for the conference as stated on the formwas "poor performance and disputes with operators."Fagundes' comments, as shown on the form, were thathe was doing a good job; no one had told him otherwise;and he did not think he had problems with the operators.Wade's comments, as shown on the form, were that Fa-gundes felt he had done everything correctly; that Wadetold Fagundes about the problems which the operatorshad related to Wade, and how Wade felt about Fa-gundes' performance after Wade had observed him; thatFagundes had problems with his work and his attitude.The "Action Taken" portion of the form states, "warn-ing that next problem could result in 3 day layoff."In December 1982, Fagundes worked for about 1-1/2weeks in training as an operator on the tuber 1 machinewith Hall. Supervisor Wade asked Hall how Fagundeswas doing. Hall told Wade "he didn't really give it hisbest shot to get in and learn." At the trial, Hall expressedthe opinion that the desire of Fagundes had changedafter Fagundes was promoted to the operator's positionbecause Fagundes began to ask Hall questions about themachine. However, Hall did not talk with any supervisorregarding the change in his opinion.In January 1983, Fagundes began attending a class atthe College of the Sequoias in Visalia, California. Hebegan studying to be an emergency medical technician.The class was scheduled to be held from 6 to 10 p.m. onTuesdays from January to May 1983. No absences fromclass were permitted because a certain number of hoursof training are required in order for a person to be certi-fied in the EMT position. Fagundes acknowledged at thetrial that his desire was to acquire a certificate as anEMT, and he had planned to leave his employment withthe Respondent after he had achieved EMT status andobtained a job in that capacity. About the beginning ofJanuary 1983, Fagundes informed Plant SuperintendentRobert Pease that Fagundes was attending the EMTclass. At that time Fagundes asked Pease about the defi-nition of a medical term which appeared in one of Fa-gundes' textbooks.When Lamar Barnes went on vacation in January1983, Fagundes filled in for Barnes as an operator on thetuber machine. At the time, Fagundes was the seniorshafter.Introduced into evidence as General Counsel's Exhibit9 was a copy of the Employer's evaluation of Fagundes'job performance during the week of January 24-29,1983. The evaluation was made by Supervisor Wade.The form indicates ratings of "below average" in the cat-egories of "Attitude/Initiative" and "Job Awareness andCapability to Perform Job." Fagundes' strong point wasstated to be that he "shows up for work on time." Hisareas requiring improvement were stated on the form tobe: "Set-up procedures; takes twice the time to set-upmachine. Shows little initiative to get the job done. Doesnot control or lead his crew. Uses very little commonsense when trying to find what the causes are to prob-lems he encounters. Production has been cut in halfwhen Fagundes runs machine."B. The Events Pertaining to the Change in theEmployment Position of Fagundes on February 7,1983In June 1981, meetings were held by the Respondentwith its employees for the purpose of explaining theCompany's new promotion policy, which became effec-tive on July I, 1981.According to Plant Superintendent Robert Pease, the30-day probationary period applies when an employeegoes into an entry level job. Afterwards, there is no 30-day probationary period as the employee moves up theline of progression. Pease said that the Company's pro-motion policy was posted on the bulletin board.Introduced into evidence as General Counsel's Exhibit20 were copies of pages I and 7 of the Respondent's"Hanford, California, Plant Rules and Regulations, EqualEmployment Policy," dated July 1981. Page 7 pertains to"Promotions." The headings of other sections on pages,which were not included in the exhibit, are set forth inthe parties' stipulation. The section entitled "Promo-tions" states:The Company will afford an opportunity for pro-motion to higher base rated jobs that have beennewly created or become permanently open in thePlant. When filling a permanent vacancy other thanEntry Level Jobs, the Company shall post appropri-ate notice for 24 hours advising of such vacancies.If an employee has the ability and qualificationsand wishes to be considered for the promotion, heor she should sign the notice posted on the bulletinboard advising them of the vacancy.When the quali-fications and ability of two employees who wish tobe considered for the promotion are relativelyequal, Seniority shall prevail. The Company shall bethe judge of an employee's qualifications.When an employee is selected for a promotion,he will be granted a Trial period of up to a maxi-mum of thirty (30) days. If, during this Trial period384 CHASE BAG CO.Management determines that the employee is unsuit-ed for the job, he will be returned to his old jobwithout loss of Seniority.When no qualified employee indicates a desire tofill a job vacancy or when trained personnel are re-quired or available, these positions will be filledfrom other sources.The parties stipulated that there were documents pro-mulgated by the Company on or about July 1, 1982, andJuly 1, 1983, with the same title as General Counsel'sExhibit 20. Those documents contained the same subjectheadings and the same "Promotions" policy as set forthin General Counsel's Exhibit 20. The 1980 documentpromulgated by the Company contained the sections andheadings, as reflected in General Counsel's Exhibit 20,but the 1980 document did not contain any of the lan-guage on "Promotions."When Lamar Barnes did not return to work from hisvacation, Supervisor Wade attempted to contact him. OnWednesday afternoon, February 2, 1983, Wade spokewith Barnes' wife who informed Wade that Barnes hadgone back into the Navy and that Barnes would not beworking anymore for the company.The next day, Thursday, February 3, 1983, Wadetalked with Fagundes where Fagundes was working atthe tuber 4 machine. Wade told Fagundes that "hischance had come, he was going to become an operator."Wade told Fagundes that he would be promoted to theoperator's job and that Fagundes would be required towork the night shift. Fagundes replied that he did notwant to work on the night shift. Wade said that Fa-gundes would have to do so and explained to him, "I'msure a lot of people don't want to go nights, but we haveto have somebody to do the job on nights." At that pointFagundes told Wade that he was attending school, andWade suggested that Fagundes might be able to arrangea swap with Helmuth so that Fagundes could remain onthe day shift until his school was over. Wade also toldFagundes that the job was in his line of progression, andthat Fagundes had to accept the promotion to that job.At the trial, Wade explained that Fagundes had to go onthe night shift because Fagundes was the junior operator.Helmuth, who had been an operator on the night shift,wanted to change to the day shift. Wade denied that hehad told Fagundes that Fagundes would be on a 4-weekprobationary period, but Wade said that he did tell Fa-gundes that Wade would fill out a probationary progressreport on Fagundes and, "I told him that he had 30 daysto get in there and do the job."Prior to his promotion to be an operator on the tuberI machine, Fagundes had held the position of being ashafter on the tuber 4 machine. When Lamar Barnes hadbegun his vacation in January 1983, Fagundes acted asan operator on the tuber 4 machine. Before Fagundeswas promoted to be an operator on the tuber I machine,Helmuth and Hall were the operators on different shiftson the tuber I machine. The Employer's day shift wentfrom 7 a.m. to 3:30 p.m., and the Employer's night shiftwent from 3:30 p.m. to midnight. Fagundes asked Hel-muth to trade work shifts with him because Fagundeswas attending school on Tuesday nights. Helmuth, how-ever, refused to do so. Helmuth explained at the trial,"No, because I wanted to get back on the day shift."On February 3, 1983, Horace Herring was a puller. Hewas changed from the day shift to the night shift. Wadeexplained at the trial that Herring became the juniorshafter when Fagundes was promoted to operator. Thesenior shafter, who had been working on the night shift,wanted to change to the day shift. Therefore, Herringwas changed from the day shift to the night shift towork as a shafter.On Friday, February 4, 1983, there was a conversationbetween Fagundes and Plant Manager Wellford Garrett.Fagundes testified, "I asked him what would happen if Ideclined the job position as tuber operator, and he toldme I wouldn't have a job." Fagundes asked Garrett why,and he was told "because I was-I was next in line ofprogression."Fagundes acknowledged at the trial that he began thejob of being an operator with the feeling that the Com-pany was out to get him. In Fagundes' view, he had in-sufficient prior training and experience on the machine inorder to operate it properly, and the Company was put-ting him into that job in order to fire him. Fagundesasked Wade if he could return to the shafter's job, andWade told him, "No, you can't go back." During oneconversation between Fagundes and Wade, Fagundestold Wade that it did not matter what he did becausethey were out to get him. According to Wade, he re-plied, "That's not true, John. All you have to do is doyour job and you will have no problem."Fagundes became an operator on the tuber I machineon Monday, February 7, 1983. He worked in his new jobclassification for only I week before he chose to take a2-week vacation from Monday, February 14 to Monday,February 28, 1983. During that 2-week vacation, Fa-gundes unsuccessfully sought employment with otheremployers.Davis was the supervisor of Fagundes while Fagundeswas working as an operator on the tuber I machine onthe night shift. Davis described the tuber machine as onethat "takes rolls of paper and converts them into a tubewhich can be bottomed into a cement bag."Davis described the duties of a tuber machine operatoras follows: "He watches the machine and makes sure itmakes good bags, makes adjustments on the machine,keeps glue in the pans, sets the machine up along withthe crew. It takes three people to run the tuber." Theother two jobs besides the operator are the stacker andthe shafter. Davis said that a shafter "Shafts roll ofpaper.... That means he takes a metal shaft, puts it inthe roll, puts it on the machine. That's one of his jobfunctions.... Well, he does the same as the operator.He checks the bag, helps set the machine up, makes ad-justments when needed, helps spread the machine, putsthe glue in the pans." Davis said that a stacker stacks thebags after they come from the tuber machine.Davis further explained with regard to the tubes,"They are closed by a different machine called the bot-tomer, which folds the bottom and puts glue on it andseals it."385 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe tuber 4 machine makes a different type of bag,which Davis described as being a "sewn openmouth.... They have gussets, and [there are] spots inone end, and they are sewed across the bottom."With regard to comparing the complexity of the tuberI machine with the tuber 4 machine, Davis said, "It'smore modern. I would say it's a bit more complex, butit's a lot more easy to work with." Helmuth has workedas an operator on all four of the tuber machines. For thepast 2-1/2 to 3 years, Helmuth has been an operator onthe tuber I machine. In his opinion, the tuber I machineis more difficult to operate than the tuber 4 machine. InHelmuth's opinion, the tuber I machine is easier to oper-ate than the tuber 2 machine because the tuber I ma-chine is a newer machine. In the opinion of David Hall,who has worked as an operator on both the tuber 1 ma-chine and the tuber 4 machine, the tuber 4 machine iseasier to operate. In Fagundes' opinion, the tuber 1 ma-chine is a more difficult machine to operate than thetuber 4 machine.C. The Events Pertaining to the Written Warning toFagundes on February 9, 1983Introduced into evidence as General Counsel's Exhibit12 was a copy of the Employer's "Rules of Conduct" ap-plicable to its employees. The parties stipulated thatthese rules have been in effect since 1979 when the plantopened. Among other things, the plant rules are listed as"Group I" rules, for which the discipline for a first of-fense is discharge, and "Group II" rules, for which thediscipline for the first offense is a written warning. Thediscipline for a second offense against "Group 11" rulesis another written warning and a layoff. Discharge is thediscipline for a third offense. Rule number 2 under the"Group II" category is "Leaving the department orbuilding during working hours without receiving permis-sion from the Foreman or the Superintendent's office."There were two earlier occasions when Fagundes hadleft work at the Respondent's plant. On both of those oc-casions, Fagundes had permission from his supervisor todo so. Sometime in 1981, Fagundes became ill while hewas at work. Fagundes testified that he spoke with Su-pervisor Nowak. He told him, "That I didn't feel goodand, you know, I wanted to go home. And he said hecould see that I didn't feel good, he told me to gohome." Sometime in 1982, Fagundes told Wade that hehad an appointment to visit an eye doctor, and had toleave work early. Fagundes testified, "I think he askedme what time I'd be back because I came back later on,and he asked me what time, you know, how long I'd begone, and I told him. And he said 'okay.' I think thatwas it."On Monday, February 7, 1983, Fagundes spoke toPlant Superintendent Pease about leaving work. Peasetold Fagundes to talk with his supervisor. Fagundes thenspoke with Supervisor Wade, and Wade told Fagundesto talk to his supervisor. Fagundes next spoke with Su-pervisor Davis and told him that he had to leave workearly on Tuesday in order to attend his night class.On Tuesday, February 8, 1983, Fagundes again spokewith Supervisor Davis. According to Fagundes, Davistold him that Davis did not have anyone to replace Fa-gundes and that Davis did not know what he was goingto do.Fagundes designated the shafter on the machine to op-erate the machine in Fagundes' absence. Fagundes sawSupervisors Davis and Pete Simmons standing by theclock in the middle of the plant and walked over there.Fagundes testified:Q. And what did you tell them?A. I told Ed Davis I was going to leave for myclass now.Q. And what did he say?A. He said, "I wouldn't leave if I were you."And then I said, "Well, I got to go." And he said,"Well, like I said, I wouldn't leave," and then Iturned and walked away.Q. What did you think he meant when he said, "Iwouldn't leave if I were you."A. It seemed like he was testing me, you know,to see if I would really or not.Q. And you were going to show him that youwere going to leave.A. Yes.Q. So you walked out and punched out.A. Well, I walked over to the machine and Ifilled out my card for that day and then I-then Ipunched out.Q. What did he tell you as you were leaving?A He told me that I should call Bob Pease at IIo'clock tomorrow.Q. So at the time you left, you understood thatyou did not have permission to leave.A. No, I didn't understand that.Q. What did you understand?A. I just-I just understood that he-it seemedlike he was testing me, you know, to see if I wouldleave or not. He never came out and said I couldn'tleave.Q. You knew he didn't want you to leave,though.A. Yes.Q. And he didn't have a replacement.A. No, I didn't know about that. He just said hedidn't know what he was going to do.Q. Well, you knew he didn't have anything linedup through-at that point, that he didn't have any-he didn't know what he was going to do, at least.A. I didn't know what he was going to do, no.Q. And he didn't-he told you he didn't knowwhat he was going to do to replace you.A. Yes.As a result of the foregoing, Fagundes formed theopinion that the Company was going to terminate him.Fagundes acknowledged at the trial with regard toDavis' comments to him, "No, he never came out andsaid I had permission. No."The next day Fagundes telephoned the plant andspoke with Plant Manager Garrett, who informed himthat Plant Superintendent Pease was off that day. AfterFagundes arrived at the plant, he had a conversation386 CHASE BAG CO.with Garrett and Davis. Garrett asked Fagundes wheth-er he wanted a full-time job or a part-time job. Fagundesreplied that he wanted a full-time job. Garrett askedwhat he was going to do about it, and Fagundes in-formed Garrett that the previous night had been his lastclass and that he had dropped out of the course. Garrettsaid, "Okay." Davis told Garrett that Davis had told Fa-gundes not to leave, and Fagundes told Garrett thatDavis had said that Davis would not leave if he wereFagundes. According to Fagundes, Davis "said that hetold me not to leave. And he said that him telling methat he wouldn't leave if he were me meant not toleave." Fagundes responded that he had not taken thatmeaning of what Davis had told him, and that Davis"should have just come right out and said 'Don't leave."'Introduced into evidence as General Counsel's Exhibit3 was a copy of the Employer's "Record of Discussion,"which is dated February 9, 1983, and which pertains toFagundes. The document was prepared by Davis andsigned by Davis and Fagundes. The document indicatesthat it is a written warning. It states as the "Reason forConference" that Fagundes left work after being told notto do so. Fagundes' comments on the form were that hedid not realize that he was not excused from work.Davis' comments on the form were that, if Fagundes leftwork without permission, he would assume that Fa-gundes had quit, and that Fagundes was a full-time em-ployee and not a part-time employee. The "ActionTaken" shown on the form is "written warning." It wasstipulated that Fagundes received a copy of GeneralCounsel's Exhibit 3.Introduced into evidence as General Counsel's Exhibit6 was a copy of a "Record of Discussion" prepared byDavis. It is dated February 8, 1983, and it relates Davis'version of his conversation with Fagundes on that datewith regard to Fagundes' request to leave work earlythat day to attend school. The document itself is not al-leged to be a warning given Fagundes in violation ofSection 8(a)(l) of the Act. Instead, General Counsel'sExhibit 3, which is dated February 9, 1983, is the warn-ing in issue with regard to this matter.Fagundes acknowledged at the trial that he was theonly tuber operator who was working on the night shifton February 8, 1983, and that there was no other tuberoperator available to replace him that night.Introduced into evidence as General Counsel's Exhibit10 was a copy of the Employer's evaluation of Fa-gundes' job performance during the week of February 7-11, 1983, prepared by Davis. The form indicates "belowaverage" ratings in the categories of "Attitude/-Initiative" and "Job Awareness and Capability to Per-form Job." Davis indicated his view on the form that Fa-gundes had no strong points. As to the handwritten nota-tions under the heading of "areas requiring improve-ment" the photostat submitted in evidence at the trial isnot clear.D. The Events Pertaining to the Verbal Warning toFagundes on March 4, 1983Introduced into evidence as General Counsel's Exhibit7 was a copy of the Employer's "Record of Discussion,"dated March 4, 1983, pertaining to Fagundes. The docu-ment was prepared and signed by Davis. It indicates thata verbal warning was given. The "Reason for Confer-ence," as shown on the form, was that Fagundes had runtwo pallets of approximately 6000 tubes with "no spots."Fagundes' comment, as shown on the document, wasthat he was checking them. Davis' comments on theform were that he told Fagundes that he had better startwatching the tubes more closely, and that there was noexcuse for running that many bad tubes. Davis also com-mented on the document that Fagundes had run badtubes every day that week with "no spots, no slits, stuck,etc." Davis' further comments on the form were that Fa-gundes had been told that this would not be tolerated.At the trial, Fagundes acknowledged his mistake inproducing approximately 6000 tubes with no spots. Fa-gundes also acknowledged that the glue trays had runlow and that some of the bags did not have glue spots onthem. He said that the method for reclaiming those bagswas that "people have to go through by hand on eachbag and put glue in it where it needs it."Introduced into evidence as General Counsel's Exhibit11 was a copy of the Employer's evaluation of Fa-gundes' job performance during the week of March 4,1983, prepared by Davis. The form indicates "unsatisfac-tory" ratings in the categories of "Attitude/Initiative"and "Job Awareness and Capability to Perform Job."Davis has notations attached to the form that:John is not able to run #3 tuber. He has no experi-ence and no ability on this machine. Just waste. 3-4-83 John had trouble with set-up. After scoping outthe situation, I found he forgot to set main drivegears to correct size. He had already broke thepaper stimes. [Emphasis added.]As to his strong points, Davis indicated, "John is notafraid to run the machine at a high rate of speed. (Tubesaren't always good)." As to areas which required im-provement, Davis indicated, "John needs work on run-ning good tubes. He watches closely but he's not surehow to fix most problems yet. John needs to improve hisability to make people work for him. Sometimes I thinkhe just doesn't take his job serious."E. The Events Pertaining to the Written Warning toFagundes on March 9, 1983The parties stipulated that on March 9, 1983, Fagundesspent 2 hours finishing an order which had been begunon the day shift. In completing that order, Fagundes ran8779 units. He then had 3 hours of setup time for anotherorder. He spent 3 hours running that order, and he ran14,154 units.Fagundes acknowledged at the trial that he had aproblem with "loose walls" on bags he had run onMarch 9, 1983. After his machine had been running foran hour or 2 hours, the stacker told Fagundes about theproblem with the loose walls on the bags. Fagundes saidthat he tried to correct the problem by making differentadjustments and by slowing the machine, but later somebags still were being produced with loose walls. Hespent about 15 minutes doing the foregoing adjustments.Then Fagundes asked Davis for help. Fagundes testified:387 DECISIONS OF NATIONAL LABOR RELATIONS BOARDA. I asked him for help at one point. And he toldme I should know how to do it. And he let me do itmyself. He told me I should know how to fix it bynow. And he left and he left me there to try tosolve the problem. And he came back later, and Istill had the problem, which I had the machine run-ning slow, and I was still trying to fix it.And he just went over there, and he made an ad-justment and got rid of it.Fagundes estimated the time lapse between the time hespoke to Davis and the time that Davis returned to be 15or 20 minutes. After Davis made the adjustment, Fa-gundes said, the problem did not recur.Introduced into evidence as General Counsel's Exhibit4 was a copy of a "Record of Discussion," dated March9, 1983, pertaining to Fagundes. It was prepared byWade and signed by him. It indicates that it is a writtenwarning, and gives as the "Reason for Conference" thefollowing: "Poor performance, excessive waste, poorproduction and lack of concern for the job." Fagundes'comments on the form were that he was doing every-thing that he could do, and that he looked at the bags allthe time. Wade's comments on the form were that Fa-gundes' attitude was very poor; that Fagundes did notseem to care about the quality of his performance as atuber operator; that his poor production and high wastewere costing many dollars; that the cost of producingbags rose when they had to reclaim bags made by Fa-gundes; that when Fagundes went on vacation and Vil-lanueva ran the machine most of the problems with thebags disappeared, although Villanueva had been in thetubing department a shorter period of time than Fa-gundes. Wade indicated on the form that he had askedFagundes if he wanted to be an operator, and Fagundeshad replied "yes." Wade asked Fagundes why he did notdo a better job, and Fagundes replied that he did notknow. Wade also stated on the form that he told Fa-gundes that this was a written warning and, if Fagundesdid not improve, he would no longer be an operator.At the trial, Wade explained that he had heard rumorsas of March 9, 1983, that, if Fagundes was terminated bythe Company, Fagundes would take the matter to court.As a result of those rumors, Wade said that he told Fa-gundes, "I'm not afraid to go to court, but you're goingto do the job. That's the only thing I ask of you."It was stipulated by the parties that Fagundes receiveda copy of General Counsel's Exhibit 4.At the trial, Fagundes said that he had checked thebags on that occasion "about every half hour" until herealized that he was producing bags with loose walls.Fagundes said that 30 minutes was the minimum time foran operator to check the bags. He stated, "You couldcheck them more frequently. I mean, I didn't check ex-actly half hour. It could be 20 minutes, 40-." After Fa-gundes became aware of his problem in producing bagswith loose walls, he said, "I did check more frequently."According to Davis, an operator is supposed to checkthe bags coming out of the tuber machine every 2 or 3minutes. Every 30 minutes an operator signs the back ofhis timecard and checks a completely folded bag.As to how often an operator is supposed to check thebags, Helmuth stated, "There's no set time. I check thebag about every-sometimes I will go up to 5, 10 min-utes without checking a bag, but I try to [do] more thanthat. I usually do it about every couple of minutes, I try.I'm usually standing right there, though, unless I'm offdoing something else."The next day, March 10, 1983, Fagundes had a con-versation with Davis and Wade. Fagundes testified:A. I was-we were setting up a machine. It wasan hour after I came in, about 4:30, and we weresetting up the machine. And Ed Davis came out,and he said, we're going to go to the office, and hetook me into Jim Wade's office, and Jim Wade, hetold me that I was making too many bad bags andmy set-up time was too long, and that I had to do abetter job.And he was telling me how David Villanuevahad operated the machine, the same machine I wasoperating while I was on vacation, and how he haddone a better job than I did. And he said I shouldbe able to do a better job because I had been therelonger than Villanueva had.And I told him that Villanueva has been on themachine longer than I have and, you know, but hesaid, again, that I'd been with the company longer,and I should know how to run it. And he said I hadto do better, or I'd be out the door.According to Fagundes, the bags with the loose wallswere interspersed with good bags. He explained at thetrial, "Because every, every bag wouldn't be bad.There'd be good ones, then bad ones, good ones. That'swhy they had to reclaim them. They had to go throughby hand and sort the bad ones from the good ones."Tom Emerson, who was the bottomer supervisor,called Wade's attention to the bags which Fagundes hadproduced with loose walls. As a result, Wade and Peasewent through the 14,000 bags and pulled out those bagswhich had loose walls. Wade estimated at the trial thatthere were 6000 to 7000 bags with loose walls. He saidthe loose wall bags were interspersed with the goodbags. Wade stated, "It was a problem that came andwent." Wade estimated that it took them 3 to 4 hours togo through the bags Fagundes had produced and locatethe bags with loose walls. Wade stated that nothing canbe done to reclaim bags with loose walls, and such bagsare turned into waste. According to Wade, other thanthe incident involving the application of Stack-Aide onthe bags by Villanueva, there have not been any inci-dents, in which bad bags had to be destroyed, of a largernumber of bags than had occurred with Fagundes.F. The Events Pertaining to the Termination ofFagundes on March 10, 1983Wade said that he recommended to Plant Superintend-ent Pease Fagundes be terminated. At the trial, Wadegave as the basis for recommendation the following:Well his continuing lack of attitude in runningthe machine. With the ability he had, he could do388 CHASE BAG CO.the job, but he wouldn't do it and kept runningwaste, and then when [he] ran that excessiveamount of tubes that we couldn't save, then I-Ihad reached the end of my rope, so I recommendedwe terminate.Pease said that he was the one who made the decisionto terminate Fagundes on March 10, 1983. With regardto the meeting at which Fagundes was terminated, Peasetestified:A. John came in, and it was John, SupervisorWade, and myself. I-I told John that we were ter-minating him and-for poor job performance. AndJohn didn't have any comment at that time, didn'tsay anything. And he-I explained the card to him.I was filling out the termination card, and I ex-plained it to him, and let him read it. He read it,and I indicated that if he felt that-if that, youknow, if there was any reason that he didn't agreewith that, why, then there was an area in the cardthat he could fill out. And he said, "No. It's beennice knowing you." I-it's a ... it's not a very nicemoment. I don't really care for those things. I indi-cated to John-I'd worked with this man for-forsome time. I indicated to him that-that he could-that I had heard that he was looking to drive-a jobdriving an ambulance. And he indicated, I believe,by nodding his head. And I said, "Maybe you canpursue this job then." And I think he said,"Maybe."Pease acknowledged at the trial that Fagundes' earlierdifficulty in getting along with Horace Herring was notrelied on in terminating Fagundes. Pease agreed that thatmatter was "water under the bridge." Similarly, Fa-gundes' interactions with other employees were not dis-cussed in making the decision to terminate Fagundes.Introduced into evidence as General Counsel's Exhibit5 was a copy of the Employer's "Record of Discussion,"dated March 10, 1983, pertaining to Fagundes. The doc-ument was signed by Pease, Wade, and Fagundes. It wasstipulated by the parties that Fagundes did not receive acopy of the form. The "Reason for Conference," as setforth on the document, was "unsatisfactory job perform-ance." Fagundes' comments, as shown on the document,were: "OK, it's been nice knowing you." Pease's com-ments, as shown on the document, were:John was told that we could no longer tolerate hismistakes as an operator. John was told that not onlyhis Supervisors but the people he worked with anddirected felt he had a "don't care" attitude. This at-titude was most evident on 3/9/83. John ran 14,000bags. Approximately 6,000 bags were thrown awaywith loose walls. This was one incident. There havebeen others just as costly."The Action Taken" set forth on the document was "ter-mination effective 3/10/83."Introduced into evidence as General Counsel's Exhibit8 was a copy of the Employer's "Record of Discussion,"dated March 10, 1983, pertaining to Fagundes. It wasprepared and signed by Wade. "The Reason for Confer-ence," as shown on the document, was: "poor job per-formance, ran approximately 6100 bad tubes, 4200's ofwaste." The comments of Fagundes, as stated on theform, were: "I watched the bags. Saw nothing wrong. Iguess it's OK. It's been nice knowing you." Wade's com-ments, as shown on the form, were:After giving John a written warning about his jobperformance on 3-9-83, he ran 14,000 tubes ofwhich 6100 of them had loose walls and were un-useable. When asked why he ran the bad tubes, hereplied, "I don't know." He was then told thatChase Bag could no longer afford his mistakes, andhe was being terminated. He just smiled and said,"OK." When Mr. Pease showed him [his] termina-tion card, he signed it and chose not to disagree inwriting with the reason for termination. Mr. Peasemade [a] point of telling him he could disagree withthe reason for termination by filling in his reason atthe bottom of the card and sign it. Fagundes chosenot tol! I then told John that if things were going toget better for him in pursuing a career that hewould have to change his attitude towards perform-ance of any job he may choose to take. He thenshook my hand and said, "It's been nice knowingyou."General Counsel's Exhibit 22, which is the Employer'semployment record for Fagundes and which has been re-ferred to earlier in section V,A herein, indicates that onMarch 10, 1983, Fagundes was "discharged, unsatisfac-tory job performance."Introduced into evidence as General Counsel's Exhibit16 was a copy of the Employer's form entitled "Termi-nation of Employment," dated March 10, 1983, pertain-ing to the termination of Fagundes. The reason for histermination, as stated on the document, is "unsatisfactorywork performance." The document is signed by Pease.Underneath Pease's signature is printed, "I agree withthe above statement of the termination of my employ-ment." Underneath that printed wording is Fagundes'signature. Underneath that is printed: "EMPLOYEEPROTEST- If the employee disagrees with the abovestatement, he should write out and sign his own accountof the reason or cause of the termination of his employ-ment." The foregoing printed statement is distinguishablefrom other printing on the document in that it hasdouble lines above it and beneath it. The lines are closetogether and heavier than the other lines on the docu-ment. Underneath that wording is printed, "the reasonfor the termination of my employment is." Thereafter areblank spaces and a place for the date and signature of theemployee.G. The Events Pertaining to Certain Other Employees1. Leo AcevedoLeo Acevedo, a tuber operator at the Respondent'splant, served a 30-day probationary period which hepassed. Hall, recalling at the trial that he had one con-versation with Acevedo regarding his job performance,389 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtestified, "His basic problem was that he didn't listenwell, or if he listened, he wasn't listening close enoughto, you know, like when you showed him something, hemay not have been watching as close as he should have."As a result, Hall said Acevedo had made a few bad bags.Hall explained at the trial, "He made a few, not to thepoint where it was an excessive amount, but he did havea few, yes."At the time of the trial, both Helmuth and Acevedowere working as operators on the tuber 1 machine, butthey worked on different shifts. Acevedo had become anoperator after Fagundes had been an operator. Helmuthwas of the opinion that Acevedo was still in training"because he doesn't appear to know the machine goodenough to not be in training." Helmuth said that hewould have to correct adjustments on the tuber I ma-chine when Helmuth came into work after Acevedo hadoperated that machine. Helmuth also observed bad bagsthat had been produced by Acevedo. As to the quantityof such bags, Helmuth said that there were "sometimes apallet or more." Helmuth said that, recently prior to thetrial, Acevedo had run about 3000 bags with loose walls.2. Ron BransonThe parties stipulated that Ron Branson went from theposition of a baler/stacker to a bottomer/feeder orhelper on October 22, 1979. The parties further stipulat-ed that on May 18, 1981, Branson went from the positionof bottomer/feeder to the job of paste cooker.3. Tim BransonIntroduced into evidence as Respondent's Exhibit 6was a copy of a "multiwall Probationary PersonnelProgress Report" for Tim Branson. The report is for theweek of August 16, 1982. The report lists Branson's posi-,tion as "press helper," and the report indicates that itwas for the first week of Branson's probationary period.4. Linda CockranIntroduced into evidence as Respondent's Exhibit 12was a copy of the Employer's termination of employ-ment which pertains to Linda Cockran. The document isdated September 22, 1981, and it indicates the Employ-er's reason for the termination of Cockran was "does notmaintain production required. Does not adhere to qualitystandards."5. Sheila CombsIntroduced into evidence as Respondent's Exhibit 15was a copy of the Employer's termination of employ-ment which pertains to Sheila Combs. The document isdated December 6, 1979, and it indicates the Employer'sreason for the termination of Combs was "job perform-ance and absenteeism."6. Kemp ConleyIntroduced into evidence as Respondent's Exhibit 11was a copy of the Employer's termination of employ-ment which pertains to Kemp Conley. The document isdated August 3, 1979, and it indicates the Employer'sreason for the termination of Conley was "because of in-efficiency. By not taking his job seriously, and horseplaying around during working hours. I have talked tohim several times about his problems. Did not see anychange in his work. My decision is to terminate him."Plant Superintendent Pease believed that Conley hadworked for the Company for possibly 2 or 3 months.Conley worked in the press department.7. Charles GarciaThe parties stipulated that Charles Garcia signed onDecember 10, 1981, a document whereby he passed up ajob of tuber helper in favor of Tim Vandermoren.Prior to his testifying at the trial, Wade weighed twoof the roll shafts. He said they weighed 84 lbs. and 94lbs. These were shafts from the tuber 1 machine and thetuber 4 machine. The tuber I shaft was the heavier.Wade said that he had assigned Charles Garcia tempo-rarily to the roll shafter's job, but Garcia "was unable tohandle the shafts. They weigh too much for him." Ac-cording to Wade, Garcia "was trying, but he couldn'thandle it. He dropped the shafts a couple [of] times andalmost lost his balance in the machine."With regard to permitting Charles Garcia not to moveinto the shafter position, Pease said he had explainedGarcia's situation to Fagundes.Pease testified:A. I told him that Chuck is physically unable tohandle the helper job. Chuck is a stacker. And Itold John that he- I'm sure that John knows thisand understands it, Chuck is not physically able tolift-there's some shafts, they're called roll shafts.You stick 'em through a eighteen to two thousandpound roll. They set in a cradle. When the paperruns out, you're required-the roll shafter is re-quired to physically lift the shaft out of the cradlein a standing leaning position, turn, move out of thecradle area into a rack where you lay it down.Chuck had attempted to-to do this, and he indicat-ed to us that it was a little bit too much for him. Itwas obvious to us that-was the case. We were-were fearful that-that if we allowed him to do it,he was going to damage himself.8. Fred GilbertThe parties stipulated that on November 26, 1979,Fred Gilbert went from the job of baler/palletizer to thejob of bottomer/helper.9. Robin GilbertIntroduced into evidence as Respondent's Exhibit 17was a copy of the Employer's termination of employ-ment which pertains to Robin Gilbert. The document isdated October 16, 1979, and it indicates that the Employ-er's reason for the termination of Gilbert was "absentee-ism [and] attitude towards her employment and peoplearound her." Pease said that Gilbert had worked in thebottomer department.390 CHASE BAG CO.10. Pedro GomezIntroduced into evidence as General Counsel's Exhibit17 was a copy of the Company's employment record forPedro Gomez. At the trial, Pease acknowledged that thejob of baler/palletizer was not in the line of progressionfor Stand-Open-Sack (SOS) operators, which Gomez hadbeen. Pease explained at the trial.A. No, it wouldn't have been. Maybe I can bestexplain to you and kind of give you some, somebackground.Pete Gomez, his home was in Corcoran, which is17, 18 miles from our plant. He had a problem withgetting to work. We counseled Pete, talked to himon a number of occasions, and at one point told himthat if he did not come to work-he had moved upthrough the ranks to an SOS operator-if he didnot come to work, we were going to have to termi-nate him. We felt that Pete was a hardship case.This was a man that was attempting, making a verystrong attempt to get to work, at some time hewould walk to work. Get halfway, his car wouldbreak down, he would walk. He told me, he said,"look, I know that I'm not gonna be able to keepthis job because I can't get to work. I am lookingfor other employment in Corcoran." And he askedme if I would allow him to go to a baler/palletizerout of the-he did not regress the same way hecame up. He went completely out of the SOS areato a baler. His wages were reduced. And if I wouldallow him to stay there until he got another job.There was a two month period there while he waslooking, and I allowed him to do this, yes. Therewas a two month period that he was looking. Hefound employment and terminated his employment.11. Ralph GonzalesIntroduced into evidence as Respondent's Exhibit 9was a copy of an authorization for a payroll change per-taining to Ralph Gonzales. The document is dated June23, 1981, and indicates that Gonzales was moved fromthe job of baler/palletizer to press helper. According toPease, both the baler/palletizer job and the press helperjob are entry-level jobs in a line of progression. OnAugust 10, 1981, Gonzales returned to the baler/-palletizer job, which was a demotion. (See the parties'stipulation at Tr. 128 and 402.)Pease explained at the trial:We allowed him to go back, we didn't put himback. Shortly after-again, the opening was on [the]night shift, and Mr. Gonzales went to nights. Andshortly after that, he approached me and said thathe felt that he was going to have to terminate him-self, and I asked him why. He said that since he hadwent on nights, he-it was some-a problem withhis home and his family, there were some peoplehanging around his house, and he was very con-cerned about 'em. And I indicated to Mr. Gonzalesthat I didn't-wasn't really interested in seeing himterminate himself, a very good man, from a workstandpoint and other points. He-I indicated,"Maybe you can work it out," and he said that hewould make an attempt. And he-evidently, he did.He was unsuccessful. He came back to me andthen-and told me this, and asked if I would puthim back on baler, back into the entry level job, be-cause if I was not able to, he would terminate. Theproblem was that serious with his home that hewould give up his progression and pay to go back.And I allowed him to do that.On January 15, 1982, Gonzales passed up an SOS balerposition, which is a bid job. Gonzales bid on that job,but he decided he did not want the job. He told Peasethat he wanted his name withdrawn. Therefore, Gon-zales did not hold the job of SOS baler and did not enterthat line of progression.On August 4, 1982, Gonzales again passed up an SOSbaler's job, which is a bid job. Gonzales was asked if hewanted the job, and he said he did not. Pease said theCompany had Gonzales sign a paper to that effect. Atthe time, Gonzales was not in a line of progression.Pease said three other employees had signed similarpapers. He identified the other employees as being in-spectors Evelyn Balan and Lena Loquette and employeeCharles Garcia.12. David HallHall was the most senior shafter at the time he waspromoted to be an operator. He was assigned by theCompany to operate the tuber 1 machine. He believedthat he was placed on a probationary period of about 30days, but he was not told that, and he was not told whatwould happen to him if he did not pass a probationaryperiod. He acknowledged at the trial that, when he wasan operator, he had made at the most 2000 bad bags atone time. He was written up for doing so, but he was notterminated by the Company.Introduced into evidence as General Counsel's Exhibit15 was a copy of a "Record Discussion," dated March31, 1983, pertaining to Hall's work as a tuber operator.The "Reason for Conference," as shown on the docu-ment, was "3 pallets of tubes with side slitter missing."Hall's comments, as shown on the document, were: "Ishould have caught it. I messed up." The comments ofSupervisor Wade, as shown on the document, were: "Itold Dave that due to the location of the slitter youshould have seen it right away. We were able to save thetubes by diamond o-ing the end with the missing slitter.Talk less to stacker and watch the bags more carefully."The "Action Taken" portion of the form states "discus-sion only." (See also the parties' stipulation at Tr. 116.)13. Fred HansenAccording to Fred Hansen, the line of job progressionin the bottomer department is stacker, feeder, and thenoperator. Hansen worked as a palletizer for 3 months inhis initial job with the Respondent. Then he worked as abottomer helper.Chuck Yeople is the one who informed Hansen justbefore the start of a work shift that Hansen was to workas a bottomer operator. Hansen told Yeople that he did391 DECISIONS OF NATIONAL LABOR RELATIONS BOARDnot want the job, but Yeople told him that Hansen hadno choice. Hansen asked why he was being promoted tothe operator's position when he had no experience in op-erating the machine and just barely enough experience toknow what the machine did. Hansen told Yeople thatFred Gilbert, Bill Jackson, and Ronnie Bronson, whowere bottomer feeders, had more experience and moreseniority. Yeople told Hansen than none of them wantedthe job.Hansen began working on October 6, 1980, as a bot-tomer operator. It was 3 months later before Hansenlearned that he was serving a probationary period.Hansen was informed at that time in a meeting with Su-pervisors Tom Emerson and Davis that he had passedhis probationary period. Hansen testified, "Even TomEmerson said it was wrong for putting me in there, buthe had no choice since nobody else wanted the job,nobody else had the mechanical ability to learn the ma-chine."Hansen continued to fill the bottomer operator's posi-tion under Supervisor Davis who, in Hansen's opinion,"was very, very lenient." Davis spoke with Hansen atleast once a week during Hansen's first 6 months as anoperator, and Davis told him that Hansen should learnthe machine; should realize when he encountered a prob-lem; should have less downtime; should spend less timeon setups; and should be running the machine faster.After Hansen had been a bottomer operator for severalmonths, Hansen went to Plant Manager Wellford Garrettand asked to be put back in his former job of bottomerfeeder or in another position in the plant. Hansen testi-fied:Ed Davis had just pushed me too far. He was tell-ing me to run the machine almost as fast as it wouldgo at times, and then we'd still be putting bad bagsout, yet he would not want me to fix it right. Hewould want me to run the machine very fast, andthe inspectors and stackers would not have enoughtime to stack the bags or pull the bad bags off.They would just have to stack 'em on the floor.Garrett told Hansen that he would talk with Supervi-sor Emerson. The following day, Emerson spoke withHansen and told him there were no openings in thefeeder positions or in other positions, and for Hansen totry to do the operator's job "for a little bit longer." Sub-sequently, Emerson told Hansen that his feeder, TimHall, was going to be made an operator, and Hansencould fill that feeder position if he wanted to do so.Hansen became a bottomer feeder once again on May 18,1981. (See the parties' stipulation at Tr. 127.)Hansen acknowledged at the trial that, since meetingswere held by management with the employees in June orJuly 1981, he understood the policy of the Company wasthat he would be required to move up from bottomerfeeder to bottomer operator if an opening occurred for abottomer operator's job.According to Helmuth, Hansen was demoted from theoperator's job to the bottomer feeder's job because hewas not meeting the Company's production standards.Introduced into evidence as Respondent's Exhibit 7was a copy of a notice which was posted by the Compa-ny on November 30, 1981. The notice stated, "There willbe an operator's job opening in the webber area. Thoseinterested please sign below." The signature of FredHansen appears underneath that typewrtten notice. Hewas the only one to bid on the job. However, Pease saidthat Hansen was not given the job by the Company be-cause Hansen already was in line of progression at thattime and not considered to be eligible. Therefore, theCompany opened up bidding to everyone when theCompany posted a second notice. A copy of the secondnotice was introduced into evidence as Respondent's Ex-hibit 8. Glen Magee and Kevin Thur bid on the job atthat time. Magee was selected.14. Dale HarmonIntroduced into evidence as Respondent's Exhibit 14was a copy of the Employer's termination of employ-ment which pertains to Dale Harmon. It is dated No-vember 16, 1979, and it indicates the Employer's reasonfor the termination of Harmon was "poor job perform-ance, Dale had difficulty keeping his mind on his job."Pease believed that Harmon had worked for the Compa-ny for 2 to 3 months before his termination.15. Don HelmuthWhen Don Helmuth was promoted in 1980 from thejob of shafter to the job of operator of a tuber machine,he was the senior shafter at that time. His supervisor,Bob Nowak, told him of his promotion, but Nowak didnot say anything to Helmuth about his being on proba-tion as an operator.Helmuth acknowledged at the trial that he had madesome bad bags when he was first training as an operatoron the tuber I machine. He described it as occurring"more frequently than I'd like to see." When Helmuthfirst became an operator, he ran 1500 to 2000 bags withloose walls on the tuber 2 machine. That was the largestnumber of bags with loose walls that Helmuth had runon one shift. Such bags were just thrown away becausethey were not reclaimable.Since the termination of Fagundes, Helmuth has mademore than a pallet of bad bags. He said there were be-tween 4000 to 6000 bags on a pallet. He was given awritten warning by Supervisor Wade for the incident,which involved bags being made without a "slitter."That was a correctible error according to Helmuth. Hel-muth stated at the trial that the Union had told him thatthe Union was going to file a charge with regard to thewritten warning which had been give by the Companyto Helmuth. As a result, about a month after he had re-ceived the written warning, Helmuth spoke with PlantManager Garrett, who told Helmuth not to worry aboutit, and that he would take care of it with Wade.16. William JacksonThe parties stipulated that William Jackson went onFebruary 3, 1980, from the positon of a baler to the jobpositon of bottomer feeder. The parties further stipulatedthat on April 13, 1981, Jackson went from the position of392 CHASE BAG CO.bottomer helper to the job of pressman in the press de-partment on a temporary basis. Finally, the parties stipu-lated that on May 18, 1981, Jackson became a permanentpressman. (See the stipulations at Tr. 127-128.)17. Glenn MageeIntroduced into evidence as General Counsel's Exhibit19 was a copy of the Company's employment record forGlen Magee. The document shows that Magee wentfrom the job of tuber puller to SOS operator on Decem-ber 14, 1981. Pease said that Magee was still employed asan SOS operator at the time of the trial. According toPease, the line of progression for the SOS operator posi-tion was to go from SOS helper to SOS operator. How-ever, on December 14, 1981, there was no one in theSOS helper position. Pease explained at the trial that ajob bid was posted by the Company for the SOS opera-tor's job. Introduced into evidence as Respondent's Ex-hibit 8 was a copy of that document. Magee bid for thatjob and received it.18. Jacqueline McAlisterIntroduced into evidence as Respondent's Exhibit 16was a copy of the Employer's termination of employ-ment which pertains to Jacqueline McAlister. The docu-ment is dated October 26, 1979, and it indicates the Em-ployer's reason for the termination of McAlister was"cannot perform the job (inspector's tacker.)" Pease be-lieved at the trial that she had worked for the Companyin the sew area, and that she had not worked for thecompany for a very long time. The plant had opened inJuly 1979.19. Billy MunroeIntroduced into evidence as Respondent's Exhibit 10was a copy of the Employer's termination of employ-ment which pertains to Billy Munroe. The document isdated October 22, 1981, and it indicates the Employer'sreason for the termination of Munroe was: "Bill couldnot keep up with his assigned work, and chose to gohome after a discussion with his supervision on 10/22/81.A review of Bill's work record and this incident had de-termined his termination."20. Gregory PawlowskiIntroduced into evidence as General Counsel's Exhibit18 was a copy of the Company's employment record forGregory Pawlowski. The document reveals that Paw-lowski went from the pressman's job downward to thejob of press helper on June 11, 1982. At the trial, Peaseexplained:A. Yes. Mr. Pawlowski graduated to a pressman,and during the time he was a pressman, he wascoming to work one morning and-on his motorcy-cle, and a truck pulled in front of him and he-hehit the truck and flew off the motorcycle and into atelephone pole. And there was extensive damage tothe head area. Mr. Pawlowski was in the hospitalfor a number of months, not expecting to pullthrough. He did. His doctor was in contact with usat that time.And his medical doctor and the psychiatrist hadbeen talking together. Mr. Pawlowski had somefears. The psychiatrist contacted me and said,"Look, would you be willing as an employer tohelp this guy out?" And based upon his past record,I said yes. He said "Mr. Pawlowski is, we feel isgoing to do damage to himself, unless he is put backin-he wants to pick up where he left off. That'swhat he remembers. And he was happy, his homelife was happy, he had a good job, and so on. Andwe feel if we put him back into that environment,that we're going to be able to help him, and therewon't be a catastrophe," they were concernedabout.We did that. The doctor indicated to me that hewas fearful. We brought him back into the plant,and the very next visit, why, Mr. Pawlowski toldhis psychiatrist that he was fearful of the equipment,the equipment, he was scared of it. The doctor thencalled me and said, "Is there anything that he cando, and-because we feel he has to pick up wherehe left off to-for a cure." And so we put him in asa press helper. And he-we stuck him there. Wetalked to the crew, told 'em about Mr. Pawlowski.They accepted it because of, again, his past workrecord. And he subsequently had received somemoney from the accident, and he terminated him-self.21. David RyburnIntroduced into evidence as Respondent's Exhibit 13was a copy of the Employer's termination of employ-ment which pertains to David Ryburn. The document isdated November 16, 1979, and it indicates the Employ-er's reason for the termination of Ryburn was: "Daviddoes not always carry his part of the work load, result-ing in dissension among his peers." Pease said thatRyburn worked in the job of baler/palletizer.22. Cecil SellersAccording to Helmuth, Cecil Sellers has receivedwarnings since the time of the termination of Fagundes.Helmuth testified, "I know he's been written up a coupleof times. I'm not sure exactly what for or anything."Sellers was still employed by the Company at the timethat Helmuth testified. Sellers was an operator on thetuber 2 machine for 2-1/2 to 3 years. Then, Sellers wasan operator on the tuber I machine, and, finally, Sellerswas an operator on the tuber 4 machine at the time ofthe trial.23. David VillanuevaOn March 14, 1983, David Villanueva was assigned tobe an operator of the tuber 1 machine on the night shift.(See the stipulations at Tr. 128 and 402, and Tr. 145.) Aweek or two later Villanueva asked Helmuth, who wasworking on the day shift, to trade shifts with him be-cause Villanueva was going to school at night. Helmuth393 DECISIONS OF NATIONAL LABOR RELATIONS BOARDand Villanueva asked Pease and their supervisors for per-mission to swap their work shifts. They received permis-sion from the Company to do so, and they signed a doc-ument whereby they agreed to stay on the shift for acertain number of days. After Villanueva completed hisschooling, Villanueva and Helmuth swapped shifts onceagain. At that time, Villanueva went back to the nightshift, and Helmuth returned to the day shift. Helmuthwas told by Garrett, Pease, Hall, Davis, and Wade thatAcevedo was still in training at the time under Supervi-sor Hall, so he remained on the tuber I machine on theday shift for about 3 more weeks before he went to thenight shift. About a month later, Supervisor Hall alsowas changed to the night shift.During the time that Davis was supervising Villanuevaas an operator, Davis had a verbal discussion with Vil-lanueva regarding a mistake in applying Stack-Aide to anorder of bags. Davis testified:A. Well, we ran a C & H Sugar bag and they re-wrote the order a way they had never done itbefore. And actually what happened is, it said, noStack-Aide which has special instructions, and ifthey want Stack-Aide on a bag, they write theword Stack-Aide in there. And if they don't, theyleave it blank. Well, they had wrote no Stack-Aidein there, and I had checked off a bag and signed itand was ready to run, and it had Stack-Aide on it.But I had looked in the corner and seen just theword Stack-Aide and not really paid that much at-tention to what I'd read.And I told [him] to run the machine, and he ranit, and several thousands of the bags were bad be-cause they had this substance on them. I had talkedwith him about it because, you know, he had beenthere and read the order with me, but I had to takethe blame for it because I had signed the order, andread it, and told him to run it.Introduced into evidence as Respondent's Exhibit 4was a copy of the California & Hawaiian Sugar Compa-ny order. At the trial, Davis acknowledged that he hadexamined the C & H order prior to the bags being run,that he knew that Stack-Aid was being applied to thebags, and that he had approved Villanueva's running ofthat order. Both Garrett and Pease spoke to Davis re-garding it. Davis testified, "My job was on the line, basi-cally, cause it was my fault that the bags were run. Sothe nature of it was reprimanding me verbally." Davistestified that Villanueva was not terminated, "cause basi-cally it was my fault. I was the one that told him it wasgood and to run it." Davis did not give Villanueva awarning over that incident, but he acknowledged that inhis written evaluation of Villanueva on other incidentshe had said that Villanueva needed to read his ordersmore closely.Introduced into evidence as Respondent's Exhibit 5was a copy of a "Record of Discussion," dated March17, 1983, pertaining to Villanueva. The "Reason for Con-ference," as shown on the document, is: "ran 13,000 bagswith Stack-Aide (no Stack-Aide required) bags had to bethrown away." The comments of Villanueva on the doc-ument were: "I missed it on the order sheet. I thought itsaid Stack-Aide instead of no Stack-Aide." The com-ments of Supervisor Wade on the document were: "Itold Villanueva he must read everything on the ordersheets carefully, and if a question arises, [then] go to hissupervisor. I told David another occurrence will resultin a verbal warning." The "Action Taken" portion of thedocument states "none."Wade said he had also written up Villanueva forhaving a "poor attitude"; for failing to direct his crew;for not reading orders; and for having an untidy work-place.Wade acknowledged that he also had written up otheremployees for having problems with their attitude; forfailing to direct their crews; and for producing bad bags.Wade was of the opinion that experienced operatorsmade fewer mistakes than new operators, and Wade wastolerant of new operators. At the trial, Wade gave hisopinion of the difference between Fagundes' job per-formance and Villanueva's job performance, which, inhis view, justified Villanueva's remaining as an employeeof the Company. Wade testified:I felt that David Villanueva gives a hundred andten percent, and I could never get Mr. Fagundes upto where he would give a hundred percent, or evenninety percent. On certain days he would giveninety. On other days he would give forty. And nomatter what I said or how I tried to turn himaround, I just couldn't get him to do the job.There were no written warnings or notations of verbalwarnings in the Company's personnel file for SupervisorDavis.VI. CONCLUSIONSIt has been noted several times earlier in this decisionthat certain matters were not alleged to be unfair laborpractice violations of the Act. Those observations weremade not in the sense of being critical, but instead to ex-plain why conclusions have not been made with regardto those matters as to whether they constitute unfairlabor practices. However, the findings with regard tothose matters noted earlier have been considered inreaching a determination with respect to those matterswhich are alleged to be unfair labor practices by theGeneral Counsel. Administrative Law Judge Jerrold H.Shapiro has stated succintly: "The ultimate question iswhat was the reason for the discharge, and the presenceor absence of other antiunion actions is an aid to answer-ing the question, not an answer in itself." Kenworth Co.,221 NLRB 800, 807 (1975). The Board had held "Infinding a prohibited motive for a disciplinary action, in-dependent evidence of animus is relevant but is not anessential element of proof." Kenco Plastics, 260 NLRB1420 (1982), citing Auto-Truck Federal Credit Union, 232NLRB 1024, 1027 (1977). Those matters which are al-leged in the General Counsel's complaint as unfair laborpractice allegations are summarized in the "Statement ofthe Case" section at the outset of this decision.In reaching conclusions based on the findings of factset forth in the preceding sections of this decision, it is394 CHASE BAG CO.helpful to review the Board's holding in Herbert F. Dar-ling, Inc., 267 NLRB 476, 477 (1983), where it stated:In proving a case of discrimination under theAct, it is the General Counsel's burden to show bya preponderance of the relevant evidence that a re-spondent acted in derogation of employee rightsprotected by the Act.7The record as a whole, in-cluding the weight of the evidence, the inherentprobabilities, and the reasonable inferences to bedrawn therefrom, must be assessed in reaching theresult in a case.I See, e.g., Wright Line, 251 NLRH 1083. 1088, fn. 11 (1980).With regard to Fagundes, I conclude that the evidenceshows that Fagundes was active openly in the mostrecent union organizational attempt among the Respond-ent's employees by the Union, and that Fagundes hadbeen active in the earlier union organizational efforts byanother union. Fagundes was not the only employee ofthe Respondent who openly supported the Union bywearing union buttons and union insignia, but Fagundes'wearing of a number of such union buttons and union in-signia on his clothing at the plant was a noticeable activi-ty, which came to the attention of the Respondent's su-pervisors. Fagundes also engaged in other activities insupport of the Union. He continued to wear union but-tons and union insignia on his clothing at the plant afterthe representation election in December 1982, while onlyoccasionally did other employees of the Respondent doso after the election.I further conclude that the evidence establishes thatFagundes' prounion activities took place prior to the per-sonnel actions involving Fagundes in 1983, which are al-leged by the General Counsel to be unfair labor prac-tices. That is, Fagundes' union activities took place priorto his being assigned to the operator's job, prior to thewarnings issued to him in 1983, and prior to his termina-tion from employment on March 10, 1983. As indicatedabove, I also conclude that the Respondent's supervisorshad knowledge of Fagundes' union activities prior tothose events affecting his employment with the Respond-ent. The evidence also shows that the Respondentopenly opposed the Union's organizational efforts amongthe employees of the Respondent, and the statements at-tributed to the Respondent's supervisors reveal ananimus towards union organizational activities among itsemployees. On the other hand, the evidence also showsthat David Hall and Jess Alonzo were active in theirsupport of the Union, and that the Respondent promotedboth Hall and Alonzo to supervisory positions at theplant.Without repeating the numerous findings of fact setforth above, I reach the following conclusions withregard to the change in Fagundes' job assignment effec-tive on February 7, 1983. I conclude that the evidencereveals that the event which precipitated the change inFagundes' job position at that time was the voluntaryquit by Lamar Barnes. That was a circumstance overwhich the Respondent had no control. That is. LamarBarnes took his vacation time and apparently decided toreturn to the United States Navy, rather than resume hisjob position as a tuber operator at the Respondent'splant. The departure of Lamar Barnes created the vacan-cy in the operator's position to which Fagundes was as-signed, based on Fagundes' seniority and the job he heldat that time. However, it was Helmuth's desire to movefrom working on the night shift to working on the dayshift, and Helmuth's greater seniority as an operator,which resulted in Fagundes' change from the day shift tothe night shift. Considering Helmuth's seniority as an op-erator, and his desire to exercise his seniority rights, thatis another circumstance over which the Respondent hadno control in view of its past policy and practice. Fa-gundes asked Helmuth to swap shifts so as to accommo-date Fagundes' desire to attend EMT classes, but Hel-muth refused to do so. That observation is not made inthe sense of being critical of Helmuth, but instead to in-dicate the reason for Fagundes' change from the dayshift to the night shift at that time.The change in Fagundes' job position on February 7,1983, also should be considered in light of the new com-pany policy on promotions, which had become effectiveon July 1, 1981. Thus, events involving other employeessince that date, rather than before that date, are more de-serving of attention.I conclude that the Respondent has presented evidencewhich explains the Respondent's actions with regard tocertain other employees. (See section G herein for thedetails.) For example, the Respondent presented evidencewhich establishes that Garcia was physically unable toperform the job of shafter and, therefore, he was not re-quired by the Company to move up to that job position.Gomez was decribed as being "a hardship case" becauseof his problems in getting to work. Gonzales apparentlyexperienced fear or concern for his family because ofcertain persons being around his house at night. Hansenwas changed from the bottomer helper job to the bot-tomer operator job, although Hansen did not want tochange. Nevertheless, Hansen was changed back to thebottomer helper job, but that occurred in May 1981 priorto the new company policy which was effective July 1,1981. Pawlowski went from a pressman's job back to thepress helper's job, but the Respondent presented evi-dence that Pawlowski had suffered physical and mentaltrauma due to an accident. Villanueva was permitted toswap with Helmuth so that Villanueva could go toschool at night, but that was because Helmuth agreed todo so. As indicated earlier, Helmuth had greater seniori-ty as an operator, and Helmuth had refused a similar re-quest by Fagundes. Helmuth's change in attitude in ac-commodating Villanueva, but not accommodating Fa-gundes, is a circumstance over which the Respondenthad no control.Based on the findings of fact as set forth in section Cherein, I conclude that Fagundes left work early on thenight of February 8, 1983, without receiving permissionfrom his supervisor to do so. While Fagundes was of theopinion that Supervisor Davis was testing him, I con-clude that the findings reveal that Supervisor Davis hadnot given Fagundes permission to leave work early, andimpliedly had warned Fagundes against doing so. The395 DECISIONS OF NATIONAL LABOR RELATIONS BOARDforegoing circumstances are in contrast to the times in1981 and 1982 when Fagundes had asked for, and re-ceived, permission to leave work early because of illnessand because of an appointment to visit an eye doctor.Based on the findings of fact as set forth in section 8herein, I conclude that the warning given to Fagundesby Supervisor Davis on March 4, 1983, was due to Fa-gundes' mistake in producing approximately 6000 tubeswith no glue spots on them. At the trial, Fagundes ac-knowledged his error in that regard.Based on the findings of fact as set forth in section Eherein, I conclude that the warning given to Fagundeson March 9, 1983, was due to his producing approxi-mately 6000 bags with loose walls. The Respondent pre-sented evidence that bags with loose walls cannot be re-claimed and, therefore, those bags were considered to bewasted. Acevedo ran about 3000 bags with loose walls,but that amount was about half of what Fagundes hadrun. Hall produced three pallets of tubes with the sideslitter missing, and he received a warning for doing so.However, the Company was able to reclaim those bags.Helmuth produced 1500 to 2000 bags with loose walls.That was a much less figure than the amount producedby Fagundes. Helmuth also produced about 4000 to 6000bags without a slitter, but that was an error which couldbe corrected. Villanueva produced about 13,000 bagswith the substance known as Stack-Aide on them. Villan-ueva's supervisor, Davis, was in error in reading the C &H Sugar order, and he mistakenly thought that Stack-Aide should be applied to those bags. I conclude fromthe evidence presented that Davis acknowledged hisfault to his superiors and assumed his responsibility forthe mistake in applying Stack-Aide to those bags. (Seesection G for the details with regard to these matterswhich are summarized above.)Based on the findings of fact set forth in section Fherein, when considered in connection with the findingsin the earlier sections of this decision, and the findings insection G, I conclude that the Respondent has presentedevidence which shows that Fagundes was terminated be-cause of what the Respondent viewed to be Fagundes'unsatisfactory job performance in the tuber machine op-erator's position. The Respondent further presented evi-dence that it had terminated the employment of severalother employees for various reasons. Cockran, Combs,Conley, Gilbert, Harmon, McAllister, Munroe, andRyburn were all terminated by the Respondent. (See sec-tion G herein for the details.)Applying the criteria set forth by the Board in its deci-sion in Wright Line, 251 NLRB 1083 (1980), I concludethat the General Counsel has presented evidence at thetrial which establishes a prima facie case in support ofthe allegations of unfair labor practices set forth in theGeneral Counsel's complaint. Thus, the General Counselhas established Fagundes' union activities; Respondent'sknowledge of those union activities; Respondent's oppo-sition to the union organizational activities among its em-ployees, and Respondent's union animus; and adversepersonnel actions with regard to Fagundes.However, I further conclude, in accordance with theWright Line decision, that the Respondent has presentedevidence at the trial which rebuts the General Counsel'sprima facie case, and which shows that the Respondentwould have taken the personnel actions with regard toFagundes in 1983, even in the absence of any union ac-tivity on the part of Fagundes. Thus, the evidence pre-sented by the Respondent explains the reasons for thechange in the job position of Fagundes on February 7,1983, and the change in his work shift from the day shiftto the night shift at that time; the reasons for the warn-ings which were issued to Fagundes on February 9 andMarch 4 and 9, 1983; and the reasons for the terminationof Fagundes on March 10, 1983. As indicated earlier inthis section, the Respondent has presented evidencewhich explains its actions with regard to other employ-ees, and which rebuts the argument that the Respondenthas treated Fagundes disparately. Accordingly, I recom-mend to the Board that the General Counsel's complaintallegations be dismissed.CONCLUSIONS OF LAW1. The Respondent is an employer engaged in com-merce within the meaning of Section 2(6) and (7) of theAct.2. The Charging Party Union is a labor organizationwithin the meaning of Section 2(5) of the Act.3. The Respondent has not engaged in the unfair laborpractices alleged in the General Counsel's complaint inthis proceeding for the reasons which have been set forthabove.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed'ORDERIt is ordered that the complaint in this proceeding bedismissed in its entirety.I If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec. 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.396